DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/27/2021 has been entered. Claims 1-3, 5-9, 11-18, and 20-24 remain pending in the application. Applicant amended claims 1, 3, 13, and 20, canceled claims 4, 10, and 19, and added claims 21-24.

Allowable Subject Matter
Claims 1-3, 5-9, 11-18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the claim has been amended by adding the features in allowable claim 10 for reasons stated in the non-final office action mailed on 07/07/2021. 
Regarding claims 2, 6-9, and 11-12: the claims depend directly or indirectly from claim 1; therefore allowed for the same reasons. 

    PNG
    media_image1.png
    463
    659
    media_image1.png
    Greyscale



Regarding claim 3: the claim has been rewritten in the independent form by adding the limitations of previous claim 1, and further amended by adding the features of canceled claim 4 in the alternative using an "or" statement. Claim 3 and 4 were previously indicated to have an allowable subject matter for reasons stated in the non-final office action mailed on 7/7/2021.
Regarding claims 5 and 21-24: the claims depend directly or indirectly from claim 3; therefore allowed for the same reasons. 


    PNG
    media_image2.png
    493
    651
    media_image2.png
    Greyscale


Regarding claim 13: the claim has been amended by adding the features in allowable claim 19 for reasons stated in the non-final office action mailed on 07/07/2021.
Regarding claims 14-18, and 20: the claims depend directly or indirectly from claim 13; therefore allowed for the same reasons. 

    PNG
    media_image3.png
    63
    635
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665